DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-8 are pending and rejected.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example, claim limitation “processing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of creating a goal is performed by “the goal builder tool”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the creating. The use of the term “goal builder tool” is not adequate structure for performing the acquiring function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “creating” refers to producing data and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 recites the limitation ‘a virtual catalog’ followed by ‘process for creation of the virtual catalog…comprises the steps of” followed by “creating a virtual catalog…”.  It is unclear if each ‘virtual catalog’ refers to the same virtual catalog or a unique virtual catalog.  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, Examiner will treat all ‘virtual catalog’ references as referring to the same virtual catalog.

Claims 2-8, are also rejected under 35 USC 112(b) by virtue of their dependence on claim 1.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) and (p) because the Figure is difficult to read and contains improper shading that does not aid in the understanding of the invention and will not reproduce properly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarvydas et al. (U.S. Pre-Grant Publication No. 2011/0145091), hereinafter “Tarvydas”.

Regarding claim 1, Tarvydas teaches an electronic procurement system (Fig. 3), comprising:
a virtual catalog (Fig. 4, element 480); 
an internal hosted catalog (Fig. 4, element 470); 
wherein the virtual catalog comprises a list of items not found in the internal hosted catalog (para [0067], product database maintains information on products mainted by the shopping site, affiliated merchant provides the product information directly to the shopping site); and 
wherein the list of items present in the virtual catalog are fetched from punchout websites connected with the electronic procurement system (para [0067], affiliated merchant provides the product information directly to the shopping site), such that a process for creation of the virtual catalog is facilitated by a processing means and comprises the steps of: 
searching all historical requisitions made in the electronic procurement system (para [0068], searches for the product amongst the non-static shopping pages); 
extracting a query item name (para [0068], obtained by scraping a non-affiliated merchant server's); 
storing the list of all such item names (para [0068], SKU information is then stored); 
invoking the processing means to initiate the process of performing a keyword search, in the corresponding punchout website when a requester clicks on the punchout icon of that particular punchout website (para [0069], processing includes searching); 
initiating a login session with the punchout website and passing on the item name to the punchout website (para [0073], authentication); 
initiating a search in the punchout website by aligning the item name with the item names listed in the punchout website's catalog (para [0069], parent SKU); 
extracting the item details of the top five hits of the search results and returning them to the electronic procurement system (para [0069], normalizes the product information and breaks out the product attributes); 
collating and storing all the item details (para [0071], SKU and product information may be stored in many different locations); 
creating a virtual catalog which includes the collated and stored item details (para [0070], SKU and is added to the product database); and 
publishing the virtual catalog on the electronic procurement system (para [0072], SKU's record is updated in the product database). 

Regarding claim 2, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein both the internal hosted catalog and the virtual catalog are represented within the electronic procurement system itself, providing the requester with a comprehensive list of items available in both of 

Regarding claim 3, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein the punch out websites are external websites of suppliers or vendors and are connected with the electronic procurement system (para [0055], search engine searches external databases that are not contained on the e-commerce server).

Regarding claim 4, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein the requester is directed to a particular punchout website upon clicking the punchout icon corresponding to that punchout website (para [0009],  If the consumer clicks on the link for the first product the shopping site may either direct the consumer to Merchant A or may provide the merchant's site within a frame of the shopping site).

Regarding claim 5, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein the query item name is in the form of free text (Fig. 10; para [0055], browse or search through products).

Regarding claim 6, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein an exchange of data between the electronic procurement system and the punchout websites is facilitated by a processing means (para [0068], product information is obtained by scraping a non-affiliated merchant server).

Regarding claim 7, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein the processing means is also equipped to provide a list of other item options fetched from the item names present in the virtual catalog, even in an event wherein the requester finds the query item 

Regarding claim 8, Tarvydas teach the above system of claim 1.  Tarvydas also teaches wherein the virtual catalog is tied with decision rules of the processing means to periodically refresh or update the virtual catalog (para [0072], if the SKU has expired then routine continues to block where the SKU Web pages are scraped to update information on the SKU).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684